Citation Nr: 1813381	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-28 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center. 

In April 2017, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

In the May 2011 rating decision, the Agency of Original Jurisdiction (AOJ) also granted entitlement to service connection for posttraumatic stress disorder (PTSD), rated as 30 percent disabling.  In the April 2012 notice of disagreement, the Veteran indicated disagreement with this decision.  In the May 2014 statement of the case, the AOJ denied entitlement to an increased initial disability rating for PTSD.  In the July 2017 VA Form 9, the Veteran indicated he only disagreed with the denial for an increased initial disability rating for migraine headaches.  Accordingly, the Board finds the Veteran did not perfect an appeal as to the issue of entitlement to an initial disability rating in excess of 30 percent for PTSD and thus, it is not currently before the Board.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran has indicated that he cannot work due to his service-connected migraine headaches.  See May 2017 VA Form 21-8940.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to a TDIU.

Since the issuance of the May 2014 statements of the case, the Veteran submitted further evidence including copies of leave statements from his job, a statement from his wife, and private treatment records.  Further, VA treatment records and a November 2016 LHI headaches examination report were associated with the evidentiary record.  In April 2017 the Veteran waived consideration of this additional evidence by the AOJ.  

Since the April 2017 waiver, additional VA treatment records, private treatment records, and a May 2017 VES headaches examination report have been added to the evidentiary record.  Neither the Veteran nor his representative has explicitly waived consideration of this evidence by the AOJ, and the Board has not attempted to secure such a waiver.  However, the Board finds that in light of the grant of the maximum schedular disability rating for the entire appeal period, as discussed below, no unfair prejudice to the Veteran will result by adjudicating the merits of the claim for an increased initial disability rating for migraine headaches.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, throughout the appeal period the Veteran's migraine headaches are manifested by very frequent prostrating and prolonged attacks that are capable of producing severe economic inadaptability.



CONCLUSION OF LAW

The criteria for an initial 50 percent disability rating for migraine headaches have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Furthermore, as the maximum schedular rating is being awarded, and neither the Veteran nor his representative have raised any claim for extraschedular consideration, the Board finds any errors in the duties to notify or assist harmless.

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Migraine headaches are rated under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  In pertinent part, migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The term "prostrating attack" is not defined in regulation or case law, but can be defined as extreme exhaustion or powerlessness.  Cf. Fenderson, 12 Vet. App. at 126-27 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32d ed. 2012).

"Inadaptability" is also not defined in Diagnostic Code 8100, nor can a definition be found elsewhere in Title 38 of the Code of Federal Regulations.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  It has been held that nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 446 (2004). 

In this regard, the Court has explained that if "economic inadaptability" were read to import unemployability, the appellant, should he or she meet the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability resulting from a service-connected disability rather than just a 50 percent rating.  Id., citing 38 C.F.R. § 4.16.  In the Pierce case, the Court discussed the notion that consideration must also be given as to whether the disability is capable of producing severe economic inadaptability, regardless of whether the condition is actually causing such inadaptability.  See Pierce, 18 Vet. App. at 446.  In this regard, the decision mentions that VA conceded that the words "productive of" could be read to mean either "producing" or "capable of producing."  Id. at 446, 446-47.

Analysis

Based upon a review of the totality of the evidence of record, the Board affords the Veteran the benefit of all reasonable doubt and finds that his service-connected migraine headaches are manifested by very frequent prostrating and prolonged attacks that are capable of producing severe economic inadaptability throughout the appeal period, warranting an initial 50 percent disability rating.

During a July 2010 VA neurological disorders examination, the Veteran reported migraine attacks which occurred weekly, characterized by an aura, flashes in the eyes, and nausea.  The Veteran reported he tended to stay in a dark room and in bed.  The VA examiner indicated the frequency of the Veteran's migraines in the previous 12 months was weeks, with most attacks prostrating, usually lasting one-to-two days.  The VA examiner indicated the effects of the migraines on the Veteran's usual occupation was increased absenteeism.

A November 2016 LHI headaches examination report indicated the Veteran reported his migraines were getting progressively worse.  The Veteran reported pulsating or throbbing head pain, pain localized to one side of the head, nausea, vomiting, and sensitivity to light and sounds.  The examiner reported the typical duration of the Veteran's head pain was one-to-two days, and that the Veteran had characteristic prostrating attacks of migraine headache pain once every month, but did not have very frequent prostrating and prolonged attacks.  The examiner reported the Veteran's migraines caused him to be unable to concentrate in his job as a nurse, and that he had lost up to one week of work per year due to his migraines.

A May 2017 VES headaches examination report indicated the Veteran's report of experiencing one migraine headache per week which lasts about three-to-four days, and stated this cycle occurred about two-to-three weeks per month.  The Veteran again reported pulsating or throbbing head pain, pain localized to one side of the head, nausea, vomiting, and sensitivity to light and sounds.  The examiner reported the Veteran had characteristic prostrating attacks of migraine headache pain once every month, but did not have very frequent prostrating and prolonged attacks.  The examiner stated the Veteran's migraine headaches make it difficult for him to triage patients in a clinical setting at work due to charting on a computer screen and having to sit under a florescent light.

In his July 2014 VA Form 9, the Veteran contended that his migraine headaches caused him to miss 19 days of work in 2013, and 22 days of work in the year 2014 up to that date.  The Veteran reported that these were not all the migraine attacks he had suffered, but were the ones which debilitated him to the point of being unable to function at work, and did not include the number of day he suffered from debilitating migraine attacks while off from work.  The Veteran reported he suffered from more than one migraine per month, and that the migraines were causing him to be under scrutiny at work due to the frequency of his prostrating attacks and the amount of work he had missed.  The Veteran submitted copies of his leave statements from work for the years 2013 and 2014.

During the April 2017 hearing before the Board, the Veteran testified that when his migraine headaches were initially rated as 30 percent disabling he was actually suffering 10 to 12 headaches per month, and that his migraines had increased to three to four per week at that time, and were very debilitating.  The Veteran reported missing almost 100 days of work in 2016, and probably about 80 to 90 days of work in 2015.  The Veteran testified that three weeks prior he had been put on notice at work regarding his usage of leave, testifying he was being accused of abusing his sick leave.  The Veteran submitted copies of his leave requests, annotated as to which were related to migraines, as well as a copy of the April 2017 memorandum from the Veteran's manager stating the Veteran had established a pattern of frequently unscheduled sick leave usage over the previous six months, that he considered this use of leave to be a continuation of the abusive usage for which the Veteran had previously been counseled, and that the Veteran would need to submit a physician's certification for future sick leave or other leave in lieu of sick leave to be granted.

The Veteran further testified before the Board that he had recently begun receiving Botox injections in an attempt to treat his migraine headaches.  The Veteran reported at that point he was on the highest doses of all logical medications prescribed as prophylactics to try and control his migraines, but the medications were not working.  The Veteran testified his migraines get so bad he is totally useless and cannot function due to an inability to look at light and pain due to sounds, and that at times his nausea and vomiting are so bad his wife has to get him up from the bathroom floor and clean him up after vomiting, and put him to bed in complete darkness for two-to-four days.  The Veteran reported his son needs to leave the house because of the Veteran's sensitivity to noise.  The Veteran testified his migraines occur three-to-four days per week, for two-to-three weeks per month.  The Veteran testified this may not occur every month, but has been this way for probably five-to-six months of the year. 

In an April 2017 statement, the Veteran's wife reported the Veteran's migraines had worsened substantially over the previous five-to-six years.  She reported that although the Veteran had originally only required Imitrex pills or an injection at the onset of his migraines, several medications have to be added as preventative measures and his migraines have continued to increase in intensity and frequency.  Although the Veteran had seen several neurologists, and was now on the maximum dosage of his preventative medications according to his doctor, the Veteran's wife reported he has found no relief.  The Veteran's wife stated that for the previous 10 years the Veteran had suffered with migraines for 10-to-12 days per month, and over the previous five years the migraines had greatly increased to approximately 15 days per month.  The Veteran's wife reported that since January 2017, the Veteran's migraines had grown even worse and could last anywhere from three-to-five days each time, and usually the Veteran would need to go to the emergency room or his doctor for a shot.  She reported when the Veteran has a migraine he is completely debilitated in that he cannot work or function normally, and he will be in bed for days at a time.  She reported feeling like a single mother most of the time because the Veteran misses everything due to his migraine headaches, and that she had to take another job to help make up for the income lost due to the Veteran's inability to work regularly.

The Veteran is competent and credible to report on what he feels, such as the severity of headache-related pain.  Accordingly, the Board finds that the Veteran's statements are credible as to the matter of frequency and severity of his headaches, and he is competent to attest whether his headaches are prostrating in nature.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  The Veteran's wife is also competent and credible to report on what she has personally observed, such as the effects of the Veteran's migraines on his ability to function and work.  The Veteran has consistently reported that his migraine headache attacks are severe in nature, occur very frequently, are prolonged, and impact his ability to function.  His wife's statement confirms the Veteran's migraines occur very frequently, are prolonged, and impact his ability to function.  Accordingly, the Board finds that the Veteran and his wife's statements are credible as to the matter of frequency and severity of his headaches, and they are competent to attest whether his headaches are prostrating in nature.  The Veteran and his wife's competent reports are sufficient to demonstrate that his headache attacks are "prostrating" in nature.

Further, based upon the lay and medical evidence of record, the Board finds the severity of the Veteran's migraine headaches is productive of, or capable of producing, severe economic inadaptability.  The Veteran's VA and private treatment records indicate the Veteran's migraine headaches have continually worsened in frequency and severity throughout the appeal period, requiring numerous additions and changes to medication types and dosages in attempts to abort his migraines when the occur, and in attempts to prevent the onset of the Veteran's migraine headache attacks.  The Veteran's private treatment records from Sandersville Family Practice Center and Washington County Internal Medicine throughout the appeal period document the Veteran's repeated visits related to his migraine headaches, medication changes, and injections of medications to treat the Veteran's migraine headaches after days of pain and symptoms and the failure of his other prescribed medications to treat the attack.  The statements by the Veteran and his wife, the April 2017 memorandum from the Veteran's manager at work, and the Veteran's leave statements also indicate the Veteran has had to take extensive time off from work throughout the appeal period due to prostrating migraine headache attacks.  Accordingly, the Board finds the Veteran's migraine headaches are productive of, or are capable of producing, severe economic inadaptability.

The evidence of record indicates that while the Veteran's migraines may have fluctuated in their frequency and severity at times, the Veteran's migraine headaches have generally worsened in frequency, severity, and their effect on the Veteran's ability to function, including at work, throughout the appeal period.  See, e.g., March 2017 East Georgia Neurology and Neurodiagnostics note (headaches are more than 15 days a month and last whole day for some days); January 2017 Sandersville Family Practice Center note (extensive history of frequent migraines); September 2015 Carl Vinson VA Medical Center (VAMC) neurology consultation (averages two-to-three migraine headache attacks per week); May 2014 Carl Vinson VAMC pharmacy medication management consultation (per provider note, Lyrica cuts migraine headache down to two per month); February 2013 Carl Vinson VAMC primary care physician note (having frequent migraine headaches, almost one-to-two daily for the past few weeks); July 2010 Washington County Internal Medicine note (still having headaches almost once per week); July 2010 VA neurological disorders examination (weekly attacks); December 2009 Washington County Internal Medicine note (six months with no migraine headaches and usually approximately one-to-two per month, can have as many as two-to-three per week); June 2005 Atlanta VAMC primary care attending note (three-to-four migraine episodes per month).  Accordingly, the Board affords the Veteran the benefit of all reasonable doubt, and finds the totality of the evidence of record indicates the Veteran's migraine headaches have been manifested by very frequent prostrating and prolonged attacks that are capable of producing severe economic inadaptability throughout the appeal period.  

Accordingly, given the totality of the evidence of record, the Board finds the criteria for an initial 50 percent disability rating for migraine headaches have been met, and the Veteran is awarded the maximum schedular rating throughout the appeal period.


ORDER

Entitlement to an initial disability rating of 50 percent for migraine headaches is granted.


REMAND

In May 2017, VA received the Veteran's claim for a TDIU.  On the VA Form 21-8940, the Veteran indicated he had received treatment from Dr. K.P. and Washington County Regional Medical Center.  Treatment records from these providers have been requested and received.  However, the Veteran also submitted an "Attachment B" which continued boxes #10 and #11 from the VA Form 21-8940, and listed multiple other medical providers.  Although some treatment records from some of the providers are associated with the evidentiary record, to date it does not appear that development has been undertaken to obtain treatment records from these providers regarding the Veteran's claim for a TDIU.  Accordingly, it appears there are outstanding relevant private treatment records.

As development is necessary to obtain outstanding private treatment records, on remand the AOJ should obtain any outstanding VA treatment records.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any non-VA treatment related to his claim for a TDIU due to service-connected disabilities since June 2005.  

The Veteran should be informed that the following treatment records are already associated with the evidentiary record: Sandersville Family Practice dated September 2008 to April 2017; Washington County Internal Medicine dated from December 2009 to March 2011; Washington County Regional Medical Center dated from June 2012 to March 2017; and Dr. K.P. at East Georgia Neurology and Neurodiagnostics from March to July 2017.  

The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claim.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If any records are not available, or a negative response is received, the AOJ should advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain any outstanding VA treatment records, to include from the Carl Vinson VAMC from October 2017 to the present, and from the Augusta VAMC from December 2017 to the present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, readjudicate the claim of entitlement to a TDIU.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


